OPINION — AG — ** FIRE PROTECTION DISTRICT — LEVY — OPERATING EXPENSES ** (1) PURSUANT TO 19 O.S. 901.19 [19-901.19], THE BOARD OF DIRECTORS OF A FIRE PROTECTION DISTRICT MAY `NOT' LEVY AN ASSESSMENT GREATER THAN SEVEN (7) MILLS ON THE DOLLAR OF ASSESSED VALUE OF THE PROPERTY IN THE DISTRICT EACH YEAR FOR THE OPERATING EXPENSES. (2) WHILE THE BOARD OF DIRECTORS OF A FIRE PROTECTION DISTRICT HAS DISCRETION, WITHIN STATUTORY LIMITS TO DETERMINE THE TERMS, INTEREST RATES AND QUANTITIES OF BONDS APPROVED BY THE ELECTORS TO BE SOLD BY THE DISTRICT, 19 O.S. 901.16 [19-901.16], ONCE THE BONDS HAVE BEEN SOLD, THE BOARD MUST ANNUALLY LEVY NEITHER MORE NOR LESS THAN THE ASSESSMENT REQUIRED TO PAY THE INTEREST AND PRINCIPAL OR INSTALLMENTS THEREOF DUE EACH YEAR. 19 O.S. 901.19 [19-901.19] (INDEBTEDNESS, BONDS, MILLS, ASSESSMENT, INTEREST, PAYMENT, REDEMPTION) CITE: 19 O.S. 901.1 [19-901.1], 19 O.S. 901.14 [19-901.14], 19 O.S. 901.16 [19-901.16], 19 O.S. 17 [19-17], 19 O.S. 19 [19-19] (SUSAN BRIMER AGOSTA)